DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Dobie et al. (2021/0122259) discloses automatically selecting different data paths for data transfer based on a type of data (Par.66), information about the vehicle (Par.122) and information about the charging station (Par.123); and Mok et al. (2020/0128470) discloses heightening reliability in vehicle communications by automatically routing data through a proper path (Par.2), fails to teach alone or in combination:

 “an intelligent data routing system configured to automatically route data moving from and/or to the vehicle at least based on a preferred end-point, wherein: data routing priority is capable of being provided to vehicles having a higher priority, and the automatic routing of the data for the preferred end-point is determined at least based on a type of data, information about the vehicle and information about the charging station.”, in combination with all other elements as recited in independent claims 1 and 18. Claims 2-12 and 19-24 depend from claims 1 and 18 and are allowable for the same reasons as indicated above.

“automatically routing data from and/or to the vehicle at least based on a preferred end- point, wherein: data routing priority is capable of being provided to vehicles having a higher priority, and the automatic routing of the data for the preferred end-point is determined at least based on a type of data, information about the vehicle and information about the charging station.”, in combination with all other elements as recited in independent claim 13. Claims 14-17 depend from claim 13 and are allowable for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
May 24, 2022